Citation Nr: 1610844	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled for a Travel Board hearing in August 2014, but he failed to appear and has not requested to have the hearing rescheduled.  As such, his hearing request is deemed withdrawn.

The record before the Board consists of records included within Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

The Veteran's bilateral hearing loss disability originated during his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A.           §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, medical evidence establishes that the Veteran has bilateral hearing loss disability as defined by VA regulation.  His service treatment records are negative for evidence of a hearing loss disability.  Nevertheless, VA concedes the Veteran was exposed to hazardous noise during his service as a motor machinist's mate in the U.S. Navy.

Written statements submitted by the Veteran in support of his claim include his assertion that his bilateral hearing loss is due to his noise exposure during his 19 month service aboard a naval ship.  The Veteran described exposure to noise from diesel engines while working in the engine room and from artillery fire, without the benefit of hearing protection.  He essentially claims to have experienced hearing loss since service.

In a March 2011 letter, a private hearing instrument specialist indicated that the Veteran had been seen at her office since 1993 and that his initial audiogram was consistent with noise-induced hearing loss.  She specified that the Veteran's hearing thresholds through 1000 Hz were within the normal range, with a steep slope in the higher frequencies that indicated profound hearing loss.  This professional opined that the Veteran's hearing loss was due to noise exposure.   

The medical evidence also includes a December 2010 VA audiology examination report in which a doctoral level audiologist opined that the Veteran's bilateral hearing loss was less likely as not caused by military noise exposure.  However, the VA examiner's opinion is based primarily on the absence of a hearing loss disability shown at the time of the Veteran's separation from service and does not consider the Veteran's lay statements as to the in-service onset of his hearing loss.  Moreover, the examiner acknowledged that it was not possible to determine whether the Veteran's hearing loss began during service, as the evidence does not include specific information regarding the Veteran's hearing thresholds at the time of his separation from service.  Thus, the VA examiner's opinion against the claim does not, in the Board's opinion, outweigh the lay evidence and other medical evidence of record indicating that the Veteran's hearing loss began in service.

In this regard, the Board finds the Veteran's testimony as to the in-service onset of his hearing loss to be credible and consistent with the circumstances of his service and his conceded naval noise exposure.  While his service treatment records do not reflect findings of a hearing loss disability, the Board finds no reason to question the Veteran's credibility regarding the in-service onset of the claimed disability.

Given the Veteran's credible statements, coupled with the favorable medical evidence, the Board resolves all reasonable doubt in favor of the Veteran and concludes that service connection for a bilateral hearing loss disability is warranted.


ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


